Case 20-33113-KRH              Doc 2407      Filed 09/03/21 Entered 09/03/21 19:33:43                     Desc Main
                                            Document     Page 1 of 2


     COOLEY LLP
     Cullen D. Speckhart (VSB 79096)
     Olya Antle (VSB 83153)
     1299 Pennsylvania Avenue, NW, Suite 700
     Washington, DC 20004-2400
     Telephone:      (202) 842-7800
     Facsimile:      (202) 842-7899

     Counsel to the Plan Administrator

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                           )
     In re:                                                                )     Chapter 11
                                                                           )
     RETAIL GROUP, INC., et al.,1                                          )     Case No. 20-33113 (KRH)
                                                                           )
                               Reorganized Debtors.                        )     (Jointly Administered)
                                                                           )

                CERTIFICATION OF NO OBJECTION REGARDING THE PLAN
              ADMINISTRATOR’S THIRTIETH OMNIBUS OBJECTION TO CLAIMS
              (NO LIABILITY CLAIMS AND SUBSTANTIVE DUPLICATE CLAIMS)

              The undersigned hereby certifies as follows:

              On July 27, 2021, Jackson Square Advisors LLC, in its capacity as the plan administrator of

 the above-captioned reorganized debtors (the “Plan Administrator”) filed The Plan Administrator’s

 Thirtieth Omnibus Objection to Claims (No Liability Claims and Substantive Duplicate Claims)

 [Docket No. 2332] (the “Objection”) with the United States Bankruptcy Court for the Eastern District

 of Virginia (the “Court”).

              On July 27, 2021, the Plan Administrator filed the Notice of the Plan Administrator’s Thirtieth

 Omnibus Objection to Claims (the “Notice”) [Docket No. 2337] with the Court and caused the

 Objection and Notice to be served on all necessary parties.


 1
        A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
        the Reorganized Debtors’ claims and noticing agent at http://cases.primeclerk.com/ascena. The location of
        Reorganized Debtor Mahwah Bergen Retail Group, Inc.’s principal place of business and the Reorganized
        Debtors’ service address in these chapter 11 cases is 933 MacArthur Boulevard, Mahwah, New Jersey 07430.
Case 20-33113-KRH       Doc 2407      Filed 09/03/21 Entered 09/03/21 19:33:43           Desc Main
                                     Document     Page 2 of 2



        Pursuant to the procedures set forth in the Order (I) Establishing Certain Notice, Case

 Management and Administrative Procedures, and (II) Granting Related Relief [Docket No. 79] and

 the Notice, any pleadings responsive to the Objection had to be filed and served no later than August

 17, 2021 (the “Response Deadline”). In the absence of any timely responses, the Plan Administrator

 may submit a proposed order to the Court granting the relief requested without further notice or a

 hearing.

        The Plan Administrator received several informal responses from certain claimants whose

 claims are subject to the Objection, which informal responses have been resolved. Other than the

 aforementioned responses, the undersigned is not aware of any responsive pleadings concerning the

 Objection. Accordingly, an order sustaining the Objection shall be submitted to the Court for entry.


 Dated: September 3, 2021


 /s/ Olya Antle
 COOLEY LLP
 Cullen D. Speckhart (VSB 79096)
 Olya Antle (VSB 83153)
 1299 Pennsylvania Avenue, NW, Suite 700
 Washington, DC 20004-2400
 Telephone:     (202) 842-7800
 Facsimile:     (202) 842-7899
 Email:         cspeckhart@cooley.com
                oantle@cooley.com

 Counsel to the Plan Administrator
